Citation Nr: 1718515	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, to include as secondary to service-connected tinnitus and bilateral hearing loss.

2.  Entitlement to a compensable evaluation prior to July 28, 2014 and an evaluation in excess of 30 percent thereafter for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney 


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The May 2009 rating decision, in pertinent part, continued the noncompensable rating for hearing loss.  The March 2010 rating decision denied service connection for Meniere's disease.  In June 2014, the Board remanded the issues currently on appeal.

In a July 2016 rating decision, the RO granted an increased rating of 30 percent for the Veteran's noncompensable service-connected bilateral hearing loss with an effective date of July 28, 2014.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Meniere's disease is attributable to service.

2.  For the period of time dated prior to July 28, 2014, at worse, the Veteran had Level I hearing in both ears.

3.  For the period of time dated from July 28, 2014, at worse, the Veteran had Level VI hearing in both ears.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, Meniere's disease was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  The criteria for a compensable rating for bilateral hearing loss disability prior to July 28, 2014 and in excess of 30 percent thereafter are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in February 2009, January 2010, and February 2010 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R.
§§ 3.303, 3.304, 3.306.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Charles v. Principi, 16. 370 (2002).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for Meniere's disease, to include as secondary to service-connected tinnitus and bilateral hearing loss.  He asserts that his Meniere's disease is secondary to his service-connected tinnitus and hearing loss.

The Veteran's service treatment records (STRs) do not show that he was treated for Meniere's disease while on active duty.  The Veteran's post-service VA treatment records reflect that the Veteran was diagnosed with an atypical case of Meniere's disease in November 2009.

A November 2009 VA treatment record showed that the Veteran reported paroxysms of dizziness when his tinnitus became really loud.  An assessment of atypical Meniere's disease was made given he had tinnitus, ear fullness and disequilibrium when he had these paroxysms indicated that perhaps he had hydrops.

The Veteran underwent a VA examination in March 2010.  The VA examiner opined that it was not likely that the Veteran's present complaint of dizziness was related to any occurrences while on active duty.  However, he did not provide an opinion as to any causal relationship with the Veteran's service-connected hearing loss and tinnitus.

The Veteran had a follow up treatment appointment in May 2010.  VA treatment records showed an assessment of Meniere's disease responding to Dyazide.  In a June 2010 addendum, the examiner indicated that he was asked to comment on the relationship of tinnitus to Meniere's disease.  The examiner indicated that Meniere's disease was a constellation of recurrent vertigo, fluctuating and slowing progressive hearing loss and tinnitus.  Nevertheless, again, while the examiner provided a definition of Meniere's disease, there was still no clear etiological opinion.

In a June 2012 private electrocochleography report , the examiner noted that the Veteran reported that he was recently diagnosed with Meniere's disease, however, the relationship between this disorder and the Veteran's hearing loss and tinnitus was still not clear.  Follow up treatment records continued to show an assessment of probable bilateral Meniere's disease, but provided no further etiological information.

The Veteran was afforded a VA examination in July 2014.  At that time, the examiner was asked to comment as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's Meniere's disease manifested in service, or is otherwise related to the Veteran's service.  The VA examiner opined that the Veteran's condition is less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that the Veteran's diagnosis of Meniere's disease was initially made on November 19, 2009.  He had an ear, nose, and throat (ENT) consult on November 19, 2009 which stated that he had ringing in his ears since 2004.  In his separation examination dated February 23, 1976 he replied "NO" to ear, nose, and throat trouble.  Therefore, the examiner opined that there is no documentation or evidence that the Meniere's disease manifested in service or is related to the Veteran's service.  The examiner was also asked to comment as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's Meniere's disease is proximately due to, or caused by, the Veteran's service-connected bilateral hearing loss and/or tinnitus.  The examiner opined that the Veteran's condition is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner provided the rationale that "the cause of Meniere's disease is not well understood.  It appears to be the result of the abnormal volume or composition of fluid in the inner ear.  Potential causes or triggers are: improper fluid drainage, perhaps because of a blockage or anatomic abnormality; abnormal immune response; allergies; viral infection; genetic predisposition; head trauma; migraines."  The examiner provided a citation as follows: http://www.mayoclinic.org/diseases-conditions/menieres-disease/basics/causes/con-20028251.  The examiner stated that hearing loss and/or tinnitus are not causes of Meniere's disease and that tinnitus is one of the symptoms of Meniere's disease.

The Veteran received a private medical opinion from Dr. M.R. on November 16, 2016.  Dr. M.R. opined that after careful review of the materials in the case, taking a complete history, physical examination and performing audiometric testing, it is his opinion within a reasonable degree of medical certainty that the condition claimed (Meniere's disease) was not incurred in or caused by the claimed in-service injury event or illness.  Dr. M.R. provided the rationale that the Veteran's diagnosis of Meniere's disease was initially made on November 19, 2009, over 30 years after his military discharge.  Dr. M.R. indicated that Meniere's patients typically have, by definition, hearing loss, tinnitus and imbalance that is usually concurrent.  Had there been medical documentation of imbalance, the Veteran would have a stronger case, but the record reviewed failed to show a documented history of imbalance prior to 2009, except for the Veteran's own account first claimed in 2014 collaborated by a personal friend and colleague.  Dr. M.R. further opined that the Veteran's current complaints are not causally related to or temporally related to his time in service or any injury or disease process that may have occurred while in service.

On March 1, 2017, Dr. M.R. provided an addendum to his independent medical opinion from November 16, 2016.  Dr. M.R. was asked to re-examine the Veteran and review the history therein.  In the addendum, Dr. M.R. noted that the Veteran claimed that while in service he sustained multiple concussions to the head while playing sports and multiple bouts of acoustic trauma to his ears while on duty on the flight line.  Dr. M.R. further noted that the Veteran claimed that the data on his physical examinations, evidence provided to Dr. M.R. for review, was incorrect and that at certain points the Veteran knowingly documented or reported false and misleading information for fear that the truth might impact his ability to obtain employment.  Dr. M.R. noted that the Veteran now claims, 20 years later, that his present imbalance, tinnitus and hearing loss were caused by a disease process that began in service or was caused by a trauma that occurred in service.  Dr. M.R. indicated that the Veteran's personal history was replete with personal accounts of head trauma and acoustic trauma.  However, the physician indicated that head trauma and acoustic trauma were not associated with Meniere's disease.  In fact, he indicated that a definitive diagnosis of Meniere's disease may only be made on autopsy.  However, the physician also stated if the lay statements were presumed true reflecting that the Veteran had dizziness during service which was at the time attributed to his sinuses, it was as likely as not (50% certain) that the dizziness represented early onset Meniere's disease.  The examiner again indicated that the Meniere's disease was unrelated to concussive head trauma or acoustic trauma.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In this case, the examiner who performed the July 2014 examination was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The private opinion with addendum also reflected a review of the Veteran's medical history, provided a fully articulated opinion, and furnished a reasoned analysis.  The Board therefore attaches significant probative value to these opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether Meniere's disease is attributable to service.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by physicians and were based on mostly accurate medical histories.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for Meniere's disease is warranted.

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

Compensable Rating Prior to July 28, 2014

The Veteran filed a claim for service connection for bilateral hearing loss in October 2000.  In March 2004, the RO granted a noncompensable rating for the Veteran's bilateral hearing loss effective October 31, 2000.

In conjunction with his claim for an increased rating, the Veteran was examined by VA in March 2009.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ


\
1000
2000
3000
4000
average
RIGHT
55
50
50
55
48
LEFT
55
50
50
50
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.

Under the rating criteria, the examination results constitute Level I hearing in both ears.  When considered together, the result is a noncompensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

In March 2010, the Veteran was afforded another VA examination.  The examiner noted that in March of 2009, the audiologist performed an audiogram which showed a moderate to severe bilateral sensorineural hearing loss.  This examination pertained to the etiology of the hearing loss and another audiogram was not performed.  It was noted that the Veteran had not been hospitalized.

Thus, for the period of time dated prior to July 28, 2014, at worse, the Veteran had Level I hearing in both ears.

Increased Rating in Excess of 30 Percent from July 28, 2014

Subsequently, in July 2016 the RO granted an increased rating of 30 percent for the Veteran's service-connected bilateral hearing loss with an effective date of July 28, 2014, the date of a VA audiological examination.

On that authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ


\
1000
2000
3000
4000
average
RIGHT
40
45
50
50
46
LEFT
50
50
60
55
54

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and 64 percent in the left ear.

Under the rating criteria, the examination results constitute Level VI hearing in both ears.  When considered together, the result is a 30 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

Thus, for the period of time dated from July 28, 2014, at worse, the Veteran had Level VI hearing in both ears.

The Board acknowledges the Veteran's contentions regarding his difficulty hearing, however, the audiology examination yielded results warranting a noncompensable rating prior to July 28, 2014 and a 30 percent rating from July 28, 2014 onward.  Thus, while the Board has considered the Veteran's assertions as to worsening hearing loss, the Board must accord greater weight to the objective clinical findings that show that the Veteran's hearing remained in the range of noncompensable hearing loss prior to July 28, 2014 under the Rating Schedule.  VA examinations demonstrated that the Veteran's hearing loss worsened, but not beyond a 30 percent compensable hearing loss rating from July 28, 2014 and thereafter under the Rating Schedule.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  In this case, VA examiners noted that the functional impact of the Veteran's hearing loss was that the Veteran reported that the ringing in his ears was always there, but now he gets a fullness feeling in his ears then he gets dizzy and then nauseated.  The Veteran also reported that he was put on the medication diazide which made the dizziness less intense or he would vomit.  These contentions pertain to tinnitus and Meniere's disease, which are rated separately.  The Veteran further reported that his hearing and dizziness has been getting worse over the years but the water pill has kept it from being so severe.  The Veteran stated that some days he hears better than others and he has been asking people to repeat for at least 10 years.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating prior to July 28, 2014 and in excess of 30 percent thereafter.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral hearing loss are inadequate. A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology. The Veteran's signs and symptoms and their resulting impairment on his daily activities, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate. See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008). 

As shown above, the Veteran's bilateral hearing loss disability results in difficulty hearing and understanding speech.  Notably, these signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  See Doucette v. Shulkin, 2017 WL 877340, at *5 (Vet. App. March 6, 2017) ("[T]he Court holds that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech."); 38 C.F.R. §§ 4.85, DC 6100.  Accordingly, the rating criteria contemplate the Veteran's service-connected bilateral hearing loss disability. 

The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252 (b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")  Accordingly, a compensable rating on an extraschedular basis is not warranted. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016). There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

ORDER

Service connection for Meniere's disease is granted.

A compensable rating prior to July 28, 2014 and a rating in excess of 30 percent thereafter for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


